Citation Nr: 0030009	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased disability rating for a low back 
disability, post-operative lumbar laminectomy and fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972, and from July 1973 to September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim for a disability rating in excess of 20 
percent for his service-connected low back disability, post-
operative lumbar laminectomy and fusion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back disability, post-operative lumbar 
laminectomy and fusion, is currently manifested by mild to 
moderate limitation of motion of the lumbar spine, low back 
pain, intermittent radiation of pain into the right lower 
extremity, and diminished endurance due to pain.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability, post-operative lumbar laminectomy and fusion, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)); 38 C.F.R. § 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has a service-connected low back disability 
residual to an injury that he sustained during service.  
Service medical records and the veteran's accounts indicate 
that the veteran had an onset of low back pain in September 
1976, while lifting tents.  In March 1990, he underwent 
surgery, including a decompression laminectomy and fusion at 
L4-L5.  In July 1996, he had a second back surgery, a 
revision of the fusion at L4-L5, including the installation 
of metal rods.

The veteran is seeking a rating higher than the current 20 
percent rating for his low back disability.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has indicated that the 
present level of disability is of primary concern, and that 
the past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  VA 
regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

VA has a duty to assist a veteran in developing all facts 
pertinent to his claim.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  The 
evidence received with regard to the veteran's claim for an 
increased rating includes reports from recent VA medical 
examinations.  The evidence compiled with respect to that 
claim does not point to the existence of any additional 
evidence that would be significant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The RO assigned a temporary total rating for convalescence 
following the veteran's second back surgery in July 1996.  
The veteran has appealed the RO's August 1996 decision to 
return the rating for the veteran's low back disability to 20 
percent following the convalescence period.  Records of VA 
and private treatment in 1995 and 1996 reflect the veteran's 
reports of ongoing and increased low back pain, with 
radiation into the right leg.  The veteran received 
medication for his low back pain.  When the veteran was 
discharged from the VA Medical Center following his 1996 
surgery, he was instructed to wear a brace for all activities 
out of bed, and to do no work for twelve weeks.  X-rays taken 
in October 1996 revealed fusion and laminectomy at the L4 and 
L5 levels, with pedicle screws and connecting rods at those 
levels.  There was anterior listhesis of L4 on L5.  There was 
partial sacralization of L5, with associated disc space 
narrowing at L5-S1.  In October 1996, the veteran wrote that 
the implementation of hardware in his low back in the 1996 
surgery had reduced his mobility.  He reported that he was 
not able to bend over as he had before.

On VA medical examination in January 1997, he reported that 
he continued to have pain in his back.  He reported 
intermittent pain in his right thigh, especially when driving 
a car or sitting in one position for a long time.  The 
examining physician noted a well-healed, nontender scar on 
the veteran's low back.  The examiner found no spasms of the 
lumbar paravertebral musculature.  The range of motion of the 
veteran's lumbar spine was to 55 degrees of flexion, 15 
degrees of extension, lateral bending to 30 degrees to the 
left and 15 degrees to the right, and rotation to 45 degrees 
to the left and 40 degrees to the right.  There was a slight 
hypesthesia to painful stimuli along the lateral aspect of 
the right foreleg.  In July 1997, the veteran wrote that he 
had not been able to return to his previous employment after 
his 1996 surgery.  He reported that he had changed to an 
office job, in which he was working only three days per week.  
He reported that he had severe pain in his back at times. 

On VA examination in November 1998, the veteran reported that 
he had constant pain in his low back, worse on some days than 
on others.  He reported that, since the 1996 surgery, he did 
not have weakness in his legs.  He reported occasional 
radiation of the low back pain into his right buttock.  He 
reported that he avoided lifting anything over 20 to 25 
pounds.  Because of back pain, he reported, he was not able 
to walk far, and he avoided prolonged standing or prolonged 
sitting.  He reported that he worked in a job that involved 
sitting 80 percent of the time, and standing or walking 20 
percent of the time.  He reported that he worked three days 
per week, ten hours per day.  He reported that he had missed 
a few days of work because of severe back pain.  The examiner 
observed that the veteran walked with a normal gait and 
posture.  The veteran's surgical scar was nontender.  No 
lumbar paravertebral muscle spasms were noted.  The range of 
motion of the veteran's lumbar spine was to 65 degrees of 
flexion, 35 degrees of extension, 30 degrees of lateral 
bending bilaterally, and 32 degrees of rotation bilaterally.  
The examiner found no sensory deficits in the veteran's lower 
limbs, and no evidence of sciatica.  The examiner provided 
the following opinion:

In conclusion, this patient appears to be 
neurologically intact in so far as the 
lumbosacral nerve roots are concerned.  
There is no evidence of any radiculopathy 
at this time.  The back pain that he has 
is most likely a result of the scar 
tissue formation from the operations.  
However, that is significant and that can 
cause a lot of discomfort.

Therefore it is the impression of this 
examiner that some increase in 
compensation benefits for his back is 
justified because he is limited in so far 
as certain things that he can and cannot 
do because of the back problem.  This is 
going to be a perennial and lifelong 
problem.

On VA examination in October 1999, the veteran reported that 
he had low back pain, with radiation of the pain down the 
back of his right leg for eight to nine months.  It was noted 
that the veteran received pain medication.

In September 2000, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  The veteran 
reported that his low back problems had begun during service, 
when another man let go while they were lifting a very heavy 
tent.  He reported that he had undergone a back surgery 
during service, and another back surgery in 1996, at a VA 
facility.  He reported that he had back pain most of the 
time, and that sitting or standing could aggravate the pain.  
He indicated that he received pain medication.  He reported 
that his ongoing back pain caused him to restrict his 
activities.  He reported that, at his doctor's 
recommendation, he had changed employment, from a job as a 
corrections officer, to a job as a computer operator, working 
three to four days per week, and 30 to 32 hours per week.  He 
reported that he could no longer coach children's sports as 
he had previously done, because of back pain with prolonged 
standing.  He reported that, because of his back pain, he 
could no longer lift his grandchild, who weighed 40 pounds, 
and he could no longer work on cars.

Although the veteran has undergone surgical fusion of two of 
his lumbar vertebrae, medical records indicate that he 
continues to have some mobility of the lumbar area of his 
spine.  Under the VA rating schedule, limitation of motion of 
the lumbar spine is rated at 10 percent if slight, 20 percent 
if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  VA examinations have revealed 
that the veteran has mild to moderate limitation of motion of 
his lumbar spine.  The veteran's low back disability has been 
noted to include disc problems, and radiation of low back 
pain into the right leg.  Under the rating schedule, 
intervertebral disc syndrome is rated as follows:


Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  ......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief  ......
....................................................... 40 percent

Moderate; recurring attacks  
.......................... 20 percent

Mild  
...........................................
................... 10 percent

Postoperative, cured  
........................................ 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The veteran has reported that his low back pain radiates into 
his right lower extremity.  He has reported that his low back 
pain is constant, with worse pain on certain days and with 
maintaining a position or activity for an extended period of 
time.  The veteran has described limitations on his 
activities as a result of his low back pain.  He has noted 
that he had to change jobs and reduce his working hours as a 
result of pain and diminished endurance in his low back.  A 
VA examiner found some neurological manifestations of the 
veteran's low back disorder in January 1997; although the 
physician who examined the veteran in November 1998 did not 
find such symptoms.  Examiners have not found that the 
veteran has muscle spasms.  Overall, the veteran's low back 
disability has been shown to have manifestations of mild to 
moderate limitation of motion, some intermittent symptoms of 
an intervertebral disc disorder, and impairment of function 
in employment and other activities due to diminished 
endurance.  Taking all of the manifestations into account, 
and considering both Diagnostic Codes 5289 and 5293, the 
Board finds that an increase to a 40 percent rating is 
warranted for the veteran's post-operative low back 
disability.  The veteran's low back has not been shown to 
have such limitation of motion, muscle spasms, or persistence 
of radiating pain as to warrant a 60 percent rating.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 40 percent disability rating for a low back 
disability, post-operative lumbar laminectomy and fusion, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

